United States Court of Appeals
                         For the First Circuit

No. 08-2253

                        UNITED STATES OF AMERICA,

                                Appellee,

                                   v.

                            WILLIAM F. BATER,

                          Defendant, Appellant.


                                 ERRATA

     The opinion of this Court, issued on February 4, 2010, should be

amended as follows.

     On page 3, first full paragraph, line 2, replace "Phillips who"

with "Phillips, who".

     On page 7, first paragraph, line 6, replace "the more broader

conception" with "the broader conception".

     On page 9, first full paragraph, line 8, replace ""that even on"

with "that, even on".